ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Dr. Larry Alenbaugh                         )      ASBCA No. 61957
                                            )
Under Contract No. N00250-l l-C-0042        )

APPEARANCES FOR THE APPELLANT:                     Robert W. Miller, Esq.
                                                   Aaron B. Fairchild, Esq.
                                                    Morten & Fairchild, PC
                                                    Irvine, CA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Adam J. Bester, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: April 1, 2019




                                                  dmini rative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61957, Appeal of Dr. Larry Alenbaugh,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals